FILED
                             NOT FOR PUBLICATION                           MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEMETRIO FELIX ZARATE,                           No. 11-73783

               Petitioner,                       Agency No. A073-717-843

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Demetrio Felix Zarate, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, and review de novo claims of due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations in immigration proceedings. Mohammed v. Gonzales, 400 F.3d
785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Zarate’s motion to reopen

because he failed to establish prima facie eligibility for relief. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010) (agency may deny a motion to reopen

based on a failure to establish a prima facie case for the relief sought);

Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Accordingly, we deny the petition for review.

      We reject Zarate’s contentions that the BIA violated his right to due process

because the BIA considered his evidence and arguments. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                     11-73783